ORDER

PER CURIAM.
AND NOW, this 4th day of September, 2002, upon consideration of the contention of respondent pursuant to Rule 301(e), Pa. R.D.E., that he is suffering from a disabling condition which makes it impossible for him to prepare an adequate defense to disciplinary charges brought against him in connection with Disciplinary Board Docket No. 154 DB 2001, it is hereby
ORDERED that Anthony Jerome McKnight, who was suspended for a period of one year and one day by Order of this Court dated April 2, 2001, shall remain under suspension until further Order of this Court. Respondent shall comply with Rule 217, Pa.R.D.E. Ail pending disciplinary proceedings shall meanwhile be held in abeyance except for the perpetuation of testimony.